Court Reporter Status Report
                                                            Preferred Format
Cause Number:
Style:
                                                                                Page Counts
 Event date Event description                                       Total   Edited    Proofread   E-format   Remarks




            Totals

            Guidelines
            1. Each reporter must submit a separate status report
            2. E-format includes proper bookmarking
                                                      Court Reporter Status Report
                                                            Example Report
Cause Number: 04-11-99123-CV
Style: Conrad v. Nelson
                                                                                 Page Counts
 Event date Event description                                        Total   Edited    Proofread   E-format   Remarks
 8/22/2011 Daubert motions, motions in limine                         45      45          45         45
 8/22/2011 Pre-trial motions: motion to sever, motion to strike       87      87          87          0

 8/23/2011 Voir dire                                                 132      94          0           0
 8/24/2011 Pre-trial motions: motion to compel, motion in             59       0          0           0
           limine
 8/25/2011 Opening statements; testimony of Mike Conrad              210       0          0           0

 8/26/2011   Testimony of Anna Dunn                                  285       0          0           0
 8/29/2011   Testimony of Bob Nelson                                 315       0          0           0
 8/30/2011   Testimony of Mauricio Ramirez                           113       0          0           0
 8/29/2011   Motions; closing arguments; return of verdict           145       0          0           0
 8/30/2011   Post-verdict motions: JNOV, motion for new trial         76       0          0           0

             Totals                                                  1,467    226        132         45

             Guidelines
             1. Each reporter must submit a separate status report
             2. E-format includes proper bookmarking